DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-11, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a semiconductor nanowire above a first portion of a semiconductor sub-fin, the semiconductor sub-fin having a first lateral width; a source or drain region at a first side of the gate structure, the source or drain region comprising an epitaxial structure on a second portion of the semiconductor sub-fin, the epitaxial structure having substantially vertical sidewalls in alignment with the second portion of the semiconductor sub-fin, and the epitaxial structure having a second lateral width, the second lateral width substantially the same as the first lateral width.
With respect to claims 12-14, none of the prior art teaches or suggests, alone or in combination, an integrated circuit structure, comprising: a semiconductor nanowire above a first portion of a semiconductor sub-fin, the semiconductor sub-fin having a first lateral width; -4-Serial No.: 16/238.978Art Unit: 2818a source or drain region at a first side of the gate structure, the source or drain region comprising a second portion of the semiconductor sub-fin on a dielectric plug, and the source or drain region comprising an epitaxial structure on the second portion of the semiconductor sub-fin, the epitaxial structure having a second lateral width, the second lateral width substantially the same as the first lateral width.
With respect to claims 15-23, none of the prior art teaches or suggests, alone or in combination, a method of fabricating an integrated circuit structure, comprising: forming a semiconductor nanowire above a first portion of a semiconductor sub-fin, the semiconductor sub-fin having a first lateral width; -5-Serial No.: 16/238,978Art Unit: 2818forming a source or drain region at a first side of the gate structure, the source or drain region comprising an epitaxial structure on a second portion of the semiconductor sub-fin, the epitaxial structure having substantially vertical sidewalls in alignment with the second portion of the semiconductor sub-fin; and forming a conductive contact structure along sidewalls of the second portion of the semiconductor sub-fin and along the substantially vertical sidewalls of the epitaxial structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818